     Case 1:02-cv-07618-KMW-HBP Document 369 Filed 05/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

ESTHER KIOBEL, et al.,

                        Plaintiffs,
                                                                  Civil Action No. 1:02-cv-07618
                v.

ROYAL DUTCH PETROLEUM COMPANY, et al.,

                        Defendants.


  PLAINTIFF’S NOTICE OF MOTION AND MOTION TO CLARIFY AND/OR
MODIFY ORDER REGARDING CONFIDENTIALITY OF DISCOVERY MATERIALS

         PLEASE TAKE NOTICE that upon the Declaration of Marco Simons, dated May 15,

2009, and the Memorandum of Law in Support of Plaintiff’s Motion to Clarify and/or Modify

Stipulation and Order Regarding Confidentiality of Discovery Materials, dated May 15, 2019, and all

prior proceedings herein, Plaintiff Esther Kiobel hereby moves this Court, before the Hon. Kimba

Wood, at the U.S. District Courthouse, 500 Pearl Street, New York, NY, for an order, pursuant to

paragraph 23 of Exhibit A of the Court’s Order Regarding Confidentiality of Discovery Materials,

filed October 28, 2002, clarifying that that Order allows use of confidential materials in support of

Ms. Kiobel’s claims being litigated in the Netherlands, or in the alternative modifying the Order to

allow such use, and granting such other and further relief as the Court deems just and proper.


Dated:         May 15, 2019                            Respectfully submitted,

                                                       s/ BENJAMIN HOFFMAN, ESQ.
                                                       Benjamin Hoffman, Esq.
                                                       Bar Code for S.D.N.Y.: BH2543
                                                       Columbia Law School Human Rights Clinic
                                                       Morningside Heights Legal Services, Inc.
                                                       435 West 116th Street
                                                       New York, NY 10027
                                                       Tel: 212-854-3954
                                                       bhoffman@law.columbia.edu


                                                   1
     Case 1:02-cv-07618-KMW-HBP Document 369 Filed 05/15/19 Page 2 of 2



                                                     Marco Simons (pro hac vice application
                                                     pending)
                                                     marco@earthrights.org
                                                     MacKennan Graziano (admission pending)*
                                                     kenna@earthrights.org
                                                     EarthRights International
                                                     1612 K Street N.W., Suite 401
                                                     Washington, D.C. 20006
                                                     Tel: 202-466-5188
                                                     Fax: 202-466-5189




*
 Ms. Graziano’s application for admission has been accepted, and she is scheduled to be sworn in to
this Court on June 4, 2019.
                                                 2
